UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-6313


CHRISTOPHER DEMONT OWENS,

                 Petitioner - Appellant,

          v.

WARDEN MCCORMICK CORRECTIONAL INSTITUTION,

                 Respondent - Appellee,

          and

JON OZMINT,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:09-cv-01223-JFA)


Submitted:    August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Demont Owens,        Appellant Pro Se.     Donald John
Zelenka, Deputy Assistant        Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Demont Owens seeks to appeal the district

court’s    order     accepting        the     recommendation             of    the    magistrate

judge     and    denying       relief       on       his    28     U.S.C.       § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues    a    certificate           of    appealability.             28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial        showing          of     the     denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating             that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.      Cockrell,         537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that       Owens    has    not         made    the    requisite       showing.

Accordingly,       we     deny     Owens’        motion           for    a     certificate        of

appealability and dismiss the appeal.                            We deny Owens’ motion to

appoint counsel.              We dispense with oral argument because the

facts    and    legal     contentions         are      adequately            presented      in    the

                                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3